Title: To George Washington from Henry Knox, 22 October 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir
                            West point 22d October 1783
                        
                        I have the honor to enclose the weekly returns, and a slate of the periods at which the enlistments of the
                            Rhode Island Companies will expire. If those Companies should be necessary at their present station, they must be replaced
                            either in the winter or very early in the Spring. I have the honor to be with the highest respect your Excellencys most
                            obedient servt
                        
                            H. Knox
                        
                    